

Exhibit 10.2 


THE MACERICH COMPANY
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment to the Employment Agreement, effective as of January 1,
2020 (this “Amendment”), is made by and between The Macerich Company, a Maryland
corporation (the “Company”), and Thomas E. O’Hern (the “Executive”).
WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of April 26, 2018 (the “Employment Agreement”); and
WHEREAS, the Company and the Executive desire to amend certain terms of the
Employment Agreement as set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:
1.The sections of the Employment Agreement titled “Vacation” and “Personal Days”
shall be deleted in their entirety in accordance with the Company’s Routine Time
Off Policy, effective as of January 1, 2020.


2.Except as expressly amended hereby, the Employment Agreement shall be and
remain in full force and effect in accordance with its terms.


3.All capitalized undefined terms used in this Amendment shall have the meanings
assigned to them in the Employment Agreement.


4.This Amendment may be executed in counterparts, each of which when executed
and delivered is an original, but all of which taken together constitute one and
same instrument.


In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed effective as of the date and year first above written.


THE MACERICH COMPANY, a Maryland corporation




By: /s/ Steven R. Hash    
Steven R. Hash, Chairman of the Board


Executive:


/s/ Thomas E. O’Hern     
Thomas E. O’Hern

